DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1 – 50 were originally filed.

In the amendment dated 6/5/2019, the following has occurred: Claims 3 – 11, 19 – 32, 34 – 39, 49, and 50 have been amended; Claims 12 -– 18, 33, and 40 – 48 have been canceled.
Claims 1 – 11, 19 – 32, 35 – 39, 49, and 50 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11, 19 – 32, 35 – 39, 49, and 50 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 11, 19 – 32, 35 – 39), machine (claims 50), and manufacture (claims 49) which recite steps of  
a) 	responsive to a request by a medical practitioner, obtaining a medical record associated with the first human, the medical record of the first human comprising a plurality of data items, wherein the plurality of data items includes:
an age of the first human,
whether the first human has been diagnosed with a cancer, and
an indication of whether a second human has been afflicted with a cancer,
wherein the second human shares a first degree, second degree, or third degree consanguineous relationship with the first human;
b) 	for each respective hereditary cancer in the plurality of hereditary cancers, applying an algorithm to the plurality of data items, wherein the algorithm runs the plurality of data items against a corresponding filter set in a plurality of filter sets, wherein 
each respective filter set in the plurality of filter sets represents a different hereditary cancer in the plurality of hereditary cancers,
each respective filter set in the plurality of filter sets includes a respective filter that is configured to be fired at least when the plurality of data items indicates the first human has a familial risk factor for the corresponding hereditary cancer that satisfies a first threshold level of consanguinity,
each respective filter set in the plurality of filter sets is associated with a corresponding alert in a plurality of alerts, and
when a respective filter in the corresponding filter set is fired, the first human is deemed to have an actionable risk of the hereditary cancer represented by the corresponding filter set; and
c)	communicating a report to the medical professional, the report comprising the alert associated with each respective filter set in the plurality of filter sets that included a respective filter that was fired in response to applying the algorithm to the plurality of data items of the medical record of the first human.
These steps of claims 1 – 11, 19 – 32, 35 – 39, 49, and 50, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  In understanding what the claimed invention represents, the Examiner looks into the Specification.   Paragraph 2, “Technical Field” states:
[0002] The present disclosure relates generally to systems and methods for monitoring subjects for hereditary diseases, e.g., by determining whether a first human has an actionable risk for each of a plurality of hereditary cancers. More particularly, the present disclosure relates generally to systems and methods for monitoring a subject for different hereditary cancers utilizing medical information from persons that the subject shares a consanguineous relationship.
Note that the Specification does not show that the invention is a technological improvement. Further, the Specification does not show a “practical application” as the Court’s have determined. Rather, the Specification describes the invention as an abstract idea applied to technology with all the improvements that arise by applying that abstract idea to technology.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 11, 19 – 32, 35 – 39, reciting particular aspects of how filtering may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computer system amounts to invoking computers as a tool to perform the abstract idea see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining an electronic medical record amounts to mere data gathering, recitation of communicating a report amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11, 19 – 32, 35 – 39, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 11, 19 – 32, 35 – 39, 49, and 50; obtaining and communicating, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); applying an algorithm, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements:
Computer – figures 2 – 4, paragraphs 44 – 47, 50, 51, 55, 56, 68, 70, and 73
Electronic Medical Record – paragraph 3, 46, 77, and 102
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11, 19 – 32, 35 – 39,  e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al		Patent No.: US 9,885,711 The present invention provides polypeptide binding agents, e.g. antibodies, that exhibit the ability to kinetically modulate the binding and signaling of biological signaling complexes, e.g., receptor-ligand complexes; methods of identifying such polypeptide binding agents, methods of making such polypeptide binding agents, compositions comprising such polypeptide binding agents, and methods of using such polypeptide binding agents
Ramirez-Lorca et al	Pub. No.: US 2009/0208928 The invention relates to a method and device for the in vitro detection of polycystic ovary syndrome (PCOS) and  pathologies involving cardiovascular risk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626